DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure (IDS) submitted on 7/20/2018, 2/8/2019, 04/18/2019, and 04/14/2020 has been considered by the examiner.
Claim Status
A complete action on the merits of claims 1-21 follows below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 amend “on state” to recite –on tissue state--.  
In claim 1 amend “each of the RF pulses” to –each of the plurality of RF pulses.—
In claim 4 amend “the first pulse” and “the pulse” to recite –the first RF pulse.—
In claims 6, 7, 15, and 16 amend “a Section” to recite –a section--. 
Appropriate correction is required.
In claim 11 amend “controlling RF pulse parameters” to recite –controlling parameters of the first RF pulse--”.
In claims 17, 19, 20, and 21 amend “the tissue” to recite –the target tissue.--
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a first RF pulse” and “a second RF pulse parameters.” It is unclear if the claim requires a first RF pulse and a second RF pulse that is based on the changes in the information on tissue state by the first RF pulse. For the purposes of compact prosecution the Examiner interprets a second RF pulse parameter” to be  “RF pulse parameters for a second RF pulse.”
Claims 3-7 are rejected due to their dependency on rejected claim 1. 
Claim 3 recites the limitation “the second RF pulse.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “the output.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the tissue.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the rate of change.” There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 are rejected due to their dependency on rejected claim 5. 

Claim 6 and 7 recite the limitation “the RF pulse.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the RF pulse is the first RF pulse, the second RF pulse, or a plurality of RF pulses. 
Claim 8 recites “the energy” and “the RF pulse.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the RF pulse is the first RF pulse, the second RF pulse, or a plurality of RF pulses. 
Claims 9-10 are rejected due to their dependency on rejected claim 8. 
Claim 9 recites “the set energy.” There is insufficient antecedent basis for this limitation in the claim. The claim further recites “the RF pulse” .It is unclear if the RF pulse is the first RF pulse, the second RF pulse, or a plurality of RF pulses. 
Claim 10 recites “the energy.” There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the set amount of energy” and “the controlled RF pulse parameters.” There is insufficient antecedent basis for this limitation in the claim.
Claims 12-16 are rejected due to their dependency on rejected claim 11. 
Claim 12 recites the limitation “an RF pulse.” It is unclear if the limitation is one of or other than “an RF pulse” in claim 11.
Claim 13 recites the limitation “an RF pulse.” It is unclear if the limitation is one of or other than “an RF pulse” in claim 11.
Claim 14 recites the limitation “the irradiation.” There is insufficient antecedent basis for this limitation in the claim. 

Claim 16 recites the limitation “the RF pulse.” It is unclear if the RF pulse refers to the first RF pulse or second RF pulse.
Claim 17 recites the limitation “the controlled RF pulse parameters.” It is unclear if the limitation is directed to “a first RF pulse” or “a second RF pulse.”
Claims 18-21 are rejected due to their dependency on rejected claim 17. 
Claim 19 recites the limitation “the treated state.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 20 and 21 recite the limitation “the RF pulse parameters.” It is unclear if the parameters refer to the first RF pulse or second RF pulse. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti (2014/0330268).
Regarding claim 1, Palti teaches an RF treatment apparatus ([Abstract]), further comprising:
an RF generator for generating a plurality of RF pulses for treatment having a predetermined energy ([Abstract] AC signal generator);

a control unit for controlling RF pulse parameters based on the information on state detected by the monitoring unit ([0064] discusses the frequency of the AC signal generator is controlled based on a measured or estimated cell diameter).
Regarding claim 2, Palti teaches the limitations of claim 1 and wherein the monitoring unit monitors the information on tissue state by a first RF pulse among the plurality of RF pulses ([0025][0061] 1st treatment cycle, Fig. 11), and the control unit controls a second RF pulse parameters based on changes in the information on tissue state by the first RF pulse ([0062] second treatment cycle :RF  frequency is adjusted based on current tumor size , Fig. 11). 
Regarding claim 10, Palti teaches the limitations of claim 8 and wherein the control unit controls the RF pulse parameters by selecting any one among the combinations of RF pulse parameters corresponding to the set energy, based on the information on the tissue state detected in the monitoring unit 
Regarding claim 11, Palti teaches a method for controlling an RF treatment apparatus ([Abstract] one pair of electrodes and AC signal generator), comprising:
setting an amount of energy of an RF pulse for treatment ([0064] control input of the AC signal generator 1200);
generating a first RF pulse as a reference parameter corresponding to the set amount of energy (step 1120);

controlling RF pulse parameters based on the information on tissue state detected in a monitoring unit ([0064] discusses the frequency of the AC signal generator is controlled based on a measured or estimated cell diameter); and 
generating a second RF pulse with the controlled RF pulse parameters ([0062] second treatment cycle ;RF  frequency is adjusted based on current tumor size , Fig. 11). 
Regarding claim 14, Palti teaches the limitations of claim 11 as previously rejected and wherein the monitoring information on tissue state is to monitor information on impedance of an RF circuit formed via tissue during the irradiation of the first RF pulse ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied).
Regarding claim 17, Palti teaches a method for treating using an RF treatment apparatus ([Abstract] one pair of electrodes and AC signal generator), comprising:
transmitting a first RF pulse to a target tissue for treatment ([0025][0061] 1st treatment cycle, Fig. 11);
measuring information on tissue state while the first RF pulse treatment is transmitted ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied);

transmitting a second RF pulse to the tissue according to the controlled RF pulsed parameters ([0062] second treatment cycle :RF  frequency is adjusted based on current tumor size , Fig. 11). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-10, 12-13, 15-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (2014/0330268) in view of Francishelli (2012/0123400).
Regarding claim 3, Palti teaches the limitations of claim 2, and wherein the control unit controls the output ([0062] treatment frequency adjusted based on cell size). Palti is silent about specifically controlling pulse duration. 
However, Francishelli teaches a device within the same field of invention ([0026] device for ablating tumor) wherein the control unit controls pulse duration of the RF pulse ([0096] predetermined time may depend on energy delivery and thickness of tissue).

Regarding claim 4, Palti teaches the limitations of claim 2 and generally provides wherein as a result of detection in the monitoring unit, if it is detected that sufficient treatment has not been provided by the first pulse, controlling pulse output. 
Palti does not teach if it is detected that sufficient treatment has not been provided by the first pulse, the pulse is controlled to increase the output while decreasing the pulse duration and if it is detected that excess treatment has not been provided by the first pulse the pulse is controlled so that the output decreases and the pulse duration increases.
However, Francishelli teaches a device within the same field of invention ([0026] device for ablating tumor) provides that RF energy depends on parameters such as pulse duration and pulse output (see [0086]) and provides for time and power output thresholds to control energy delivery (see [0043] and [0096]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit in order to appropriately adjust pulse duration and pulse output to ensure sufficient treatment since Francishelli recognizes that ablation delivery is modified by adjusting the energy level based at least on impedance and temperature values being outside of a predetermined impedance range [0043]. 

Regarding claims 6 and 7 Palti in view of Francishelli teaches the limitation of claim 5 as previously rejected above. Francishelli provides the control unit determines whether the tissue has undergone sufficient treatment or excess treatment based on an impedance threshold [0043]. 
Regarding claim 8, Palti teaches the limitations of claim 1 and further comprising a setting unit in which a user can select the energy of the RF pulse ([0064]). Palti is silent about specifically teaching a memory unit that stores data relating to combinations of RF pulse parameters that correspond to RF pulse energy to be selected by the user.
However, Francishelli teaches a device within the same field of invention ([0026] device for ablating tumor) and provides for a memory unit (memory 70) that stores data relating to combinations of RF pulse parameters that correspond to the RF pulse energy to be selected by the user (paragraph [0086] discusses the memory may be loaded with predetermined response curves Fig. 5A. Each curve relates to RF pulse energy, output, time and tissue thickness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a memory that stores data relating to combinations of RF pulse parameters in order to deliver the appropriate energy to tissue based on tissue thickness. 

Regarding claim 10, Palti in view of Francishelli teaches the limitations of claim 8. Francishelli teaches wherein the control unit controls the RF pulse parameters by selecting any one among the combinations of RF pulse parameters corresponding to the set energy based on the information on the tissue state detected in the monitoring unit ([0079] the predetermined response curve may correspond with the impedance response of tissue to a particular ablation element being utilized on a particular tissue thickness). 
Claim 12 recite the same limitations of claim 3 as previously rejected above.
Regarding claim 13, Palti teaches the limitations of claim 11. Palti is silent about specifically teaching wherein the amount of the energy of an RF pulse by the reference parameter and that of an RF pulse by the controlled RF pulse parameters are the same. 
However, Francishelli teaches a device within the same field of invention ([0026] device for ablating tumor). Franchishelli provides two RF pulses can have the same energy for different tissue thicknesses but for the same output and duration [0079].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy of the first RF pulse and second RF pulse such that they have the same amount of energy to control energy delivery during treatment.
Claim 15 recites the same limitations of claim 6 as previously rejected above.

Regarding claim 18, Palti teaches the limitations of claim 17 as previously rejected above. Palti does not teach wherein the first RF pulse and the second RF pulse differ from each other with respect to the output of each pulse and pulse duration by they are the same with respect to the amount of energy. 
However, Francishelli teaches a device within the same field of invention ([0026] device for ablating tumor) wherein generally the predetermined RF pulses that will be associated with the measured tissue impedance values have different outputs and pulse durations for each pulse ([0086]; lines 3-10). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the values for output and pulse duration for each pulse since each pulse is associated with a particular tissue thickness and blood flow. 
While Francishelli in paragraph [0079] provides for same amount of energy for curves with the same output and pulse duration, it does not provide for same amount of energy for different output and pulse duration for each pulse. 
However, Francishelli does provide in paragraph [0079] that two pulses can provide for the same energy for different tissue thicknesses but for the same output and duration. Fracishelli further provides various additional combinations may be included with varying depths and blood flows and the length of the pulse may be varied. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the same energy for two pulses with differing outputs and pulse durations since discovering the optimum or 
Regarding claim 19, Palti teaches the limitations of claim 18 and wherein the information on tissue state is to monitor the information on impedance of an RF circuit formed via tissue and determine the treated state of the tissue based on the monitoring ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied… RF frequency is adjusted based on current tumor size or tissue impedance , Fig. 11)
Claim 20 recites the same limitations of claim 6 as previously rejected above.
Claim 21 recites the same limitations of claim 7 as previously rejected above. 
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/Y.E/Examiner, Art Unit 3794